Motions Granted; Memorandum Opinion filed November 1, 2016,
Withdrawn; Appeal Reinstated, and Order filed December 1, 2016.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00545-CV
                                     ____________

    REYNA ISABEL TABORDA AND PHILLIP L. HURLEY, Appellants

                                           V.

  SRINIVASACHARY V. TAMIRISA AND BARRY POWELL, Appellees


                     On Appeal from the 400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 15-DCV-221564

                                       ORDER

      This court issued an opinion dismissing this appeal on November 1, 2016.
The same day, appellants timely filed a motion for rehearing, which we construe as
a motion to reinstate. Appellants also filed a motion to extend time to file their notice
of appeal. Both motions are GRANTED.

      This court’s opinion filed November 1, 2016, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.